Exhibit 10.3

 

ENSCO PLC 2018 LONG-TERM INCENTIVE PLAN

 

EXECUTIVE

 

NOTICE AND ACCEPTANCE OF PERFORMANCE UNIT AWARD

 

You have been granted the following award (the “Award”) of Performance Units
pursuant to the Ensco plc 2018 Long-Term Incentive Plan (the “Plan”).

 

Name of Grantee:

 

_______________ (the “Grantee”)

 

 

 

Type of Grant:

 

Performance Unit Award

 

 

 

Date of Grant:

 

_______________

 

 

 

Performance Period:

 

_______________

 

 

 

Dollar Target Amount of Performance Unit Award:

 

_______________ (the “Target Amount”)

 

 

 

Form of Payment:

 

Cash Lump Sum

 

 

 

Performance Goals and Weighting:

 

As set forth in the attached Appendix.

 

The terms of the Award referenced herein are subject to the provisions of both
this Notice and Acceptance of Performance Unit Award (the “Grant Notice”) and
the attached Executive Performance Unit Award Agreement Terms and Conditions
(the “Terms and Conditions”, and together with this Grant Notice, the
“Agreement”), the Plan, and the Company’s procedures regarding taxation of
equity awards.  Capitalized terms not otherwise defined in the Agreement shall
have the meanings given to them given to them in the Plan.

 

The Terms and Conditions are provided herewith.  The Plan and Plan prospectus
are available to you through the Corporate Compensation Department in Houston
and may be accessed on the Merrill Lynch Benefits OnLine® website.

 

Any income resulting from the cash payment under the Award is subject to the
Plan’s withholding provisions and the Company’s procedures regarding taxation of
equity awards which may require cooperation by covered expatriates in arranging
for satisfaction of required withholding, and may obligate such employees to
make tax equalization and hypothetical tax payments to the Company (or a
subsidiary of the Company) in satisfaction of governmental or employer required
withholding.  Subsequent to any U.S. tax filings by expatriate employees, all
tax refunds or tax savings resulting from foreign tax credits must be promptly
returned or reimbursed to the Company (or a subsidiary of the Company) pursuant
to these procedures.

 

You must continue as an employee of the Company or a subsidiary of the Company
through the payment certification date for the Performance Period to become
entitled to the cash payment under the Award.

 

1

--------------------------------------------------------------------------------



 

The Award is subject to forfeiture under certain circumstances, and your
entitlements thereunder may be limited in the event of a termination of
employment with the Company or its subsidiaries. Furthermore, the cash payment
received within one year before or after the termination of your employment is
subject to the “Return of Proceeds” provisions which apply to these grants in
the event you engage in competitive activity within the one-year period
following your termination, as further described in the Terms and Conditions.

 

By electronically signing this Grant Notice, you hereby agree to accept the
above Award pursuant to the provisions of the Plan and the Agreement and, for
covered expatriates, to cooperate with the Company and its subsidiaries
regarding required withholding and tax equalization and hypothetical tax
payments required under the procedures regarding taxation on equity awards. 
Your electronic signature also serves to acknowledge receipt of the Plan and the
Agreement.

 

Please return this original signed document to the Corporate Compensation
Department in Houston no later than                 , 20   .

 

ACCEPTED AND AGREED

 

[E-signature of Grantee]

 

 

 

[Date]

 

2

--------------------------------------------------------------------------------



 

ENSCO PLC 2018 LONG-TERM INCENTIVE PLAN

 

EXECUTIVE

 

PERFORMANCE UNIT AWARD AGREEMENT

 

TERMS AND CONDITIONS

 

The Board of Directors (the “Board”) of Ensco plc, a public limited company
incorporated under the laws of England and Wales (the “Company”), has adopted
the Ensco plc 2018 Long-Term Incentive Plan (the “Plan”), and adopted Annex 1 to
the Plan.  (In this document, references to the Plan shall be taken to include
Annex 1 to the Plan.)  In furtherance of the purposes of the Plan and pursuant
thereto, a performance unit award (the “Award”) has been granted under the Plan
to the grantee (the “Grantee”) as specifically described in the Terms and
Conditions Acceptance Agreement (the “Acceptance Agreement”), which must be
executed by the Grantee by the date specified in the Acceptance Agreement to
reflect his or her acceptance of the following Terms and Conditions:

 

1.                                      Grant of Award.  The Company hereby
grants this Award to the Grantee, subject to the terms, conditions and
restrictions set forth in the Plan and those specified herein.  The target
dollar amount that may become payable under this Award shall be specified in the
Acceptance Agreement. The actual dollar amount of performance units subject to
this Award that may be earned is up to 200% (or as low as 0%) of the Target
Amount set out in the Grant Notice, with the final amount to be dependent upon
the achievement of the performance goals and objectives during each performance
period as set forth in the attached Appendix (the “Performance Requirements”),
which Appendix is hereby incorporated into this Agreement by reference.  The
Acceptance Agreement and the terms, conditions and restrictions set forth
herein, including the Appendix, shall collectively constitute the Award
Agreement for this Award (the “Agreement”).

 

2.                                      Non-Transferability; Vesting.  The
amount, if any, which becomes payable pursuant to this Award may not be sold,
pledged, assigned, hypothecated, transferred or disposed of in any manner during
the Performance Period, other than by (a) the executor or administrator of the
Grantee’s estate in the event of the Grantee’s death, or (b) a U.S. state court
pursuant to a qualified domestic relations order, as defined under Code
Section 414(p), that expressly refers to this Award (“QDRO”).  The amount, if
any, which becomes payable pursuant to this Award shall not be assignable by
operation of law or subject to execution, attachment or similar process.  Any
attempted sale, pledge, assignment, hypothecation, transfer or other disposition
of the amount, if any, which becomes payable pursuant to this Award contrary to
the provisions of this Agreement or the Plan, and the levy of any execution,
attachment or similar process upon that amount, shall be null and void and
without force or effect.  No transfer of this Award via enforcement of a QDRO,
via a will, or by the laws of descent and distribution, shall be effective to
bind the Company unless the Company shall have been furnished written notice
thereof and an authenticated copy of the QDRO or will (as applicable) and/or
such other evidence as the Committee may deem necessary, in its discretion, to
establish the validity of the transfer.  The transfer to the executor or
administrator of the Grantee’s estate shall be binding upon the executors,
administrators, heirs and successors of the Grantee.

 

The lapse of the restrictions on this Award shall be subject to acceleration on
the terms and conditions stated in the Plan and in Section 3 hereof.

 

3

--------------------------------------------------------------------------------



 

3.                                      Payment and Termination of Employment.

 

(a)                                 Payment of Awards. Except as provided in
Sections 3(b)-(f) below, upon the Committee’s written certification that a
payment for the Performance Period is due under this Award, the Grantee shall be
entitled to the payment of the amount certified by the Committee if the Grantee
remained continuously employed by the Company or a Subsidiary until the last day
of the Performance Period. Subject to prior compliance with Section 6 below,
payment under this Award shall be made in cash in one lump sum payment.  Payment
of the Award shall be made as soon as administratively feasible in the calendar
year next following the calendar year in which the Performance Period ends and
following written certification by the Committee of (1) the achievement of the
Performance Requirements and (2) what payment is due under this Award.

 

(b)                                 Retirement. If the Grantee incurs a
Retirement (as defined below) during the Performance Period, this Award shall be
determined on a pro rata basis for that Performance Period by (i) comparing the
actual level of performance to the specific targets related to the Performance
Criteria established by the Committee for that Grantee for that Performance
Period, and then (ii) multiplying that amount by a fraction, the numerator of
which is the number of days in the Performance Period that had elapsed as of the
date of the Grantee’s Separation from Service and the denominator of which is
the total number of days in that Performance Period.  Except as provided in
Section 3(f), the Grantee shall receive payment of the amount determined
pursuant to this Section 3(b) within sixty (60) days of the date of the
Grantee’s Separation from Service (as defined below).

 

(c)                                  Death or Disability. If the Grantee incurs
a Separation from Service by reason of his or her death or Disability during the
Performance Period, this Award shall be interpreted as if the specific targets
related to the Performance Criteria established by the Committee for that
Grantee for that Performance Period have been achieved to a level of
performance, as of the date of the Grantee’s Separation from Service, that would
cause all (100%) of the Grantee’s targeted amount under this Award to become
payable.  If a Grantee’s employment is terminated during the Performance Period
because of his or her death, any payment provided by the Company in settlement
of this Award shall be made to the executor or administrator of the Grantee’s
estate.  The Grantee (or such other individual or estate in the event of his or
her death) shall receive payment of the amount determined pursuant to this
Section 3(c) within sixty (60) days of the date of the Grantee’s Separation from
Service.

 

(d)                                 Other Separation from Service. Except as
provided in Section 3(e) hereof, if the Grantee incurs a Separation from Service
for any reason other than Retirement, Disability, or death during the
Performance Period or before the Grantee’s Award has been certified by the
Committee, then the Grantee shall forfeit the unpaid portion of this Award and
shall not be entitled to receive any payment under the Plan with respect to this
Award for such Performance Period. If the Grantee’s Employment is terminated for
Cause at any time, any unpaid portion of the Award will immediately be forfeited
upon such termination of Employment.

 

(e)                                  Change in Control. Notwithstanding the
foregoing and subject to the provisions of this Section 3(e), in the event of a
Change in Control and Grantee’s subsequent Separation from Service within two
(2) years following the effective date of such Change in Control due to (i) the
involuntary termination of the Grantee’s Employment without Cause, or
(ii) voluntary termination of the Grantee’s Employment with the Company and all
of its Subsidiaries within thirty (30) days of his or her discovery of the
occurrence of one or more events which constitute Good Reason, this Award shall
be interpreted as if the specific targets related to the

 

4

--------------------------------------------------------------------------------



 

Performance Criteria established by the Committee for that Grantee for that
Performance Period have been achieved to a level of performance which, as of the
date his or her Separation from Service, would cause all (100%) of the Grantee’s
targeted amount under this Award to become payable.  In the event of the
occurrence of any event that constitutes Good Reason, and in the event that
Grantee wishes to resign from his or her employment on the basis of the
occurrence of such event, the Grantee shall give written notice of his or her
proposed resignation, and the successor corporation shall have a period of
thirty (30) days following its receipt of such notice to remedy the breach or
occurrence giving rise to such proposed resignation.  In the event the successor
corporation fails to so remedy said breach or occurrence by expiration of said
30-day period, the Grantee shall be deemed to have terminated his or her
Employment for Good Reason pursuant to this Section 3(e) and shall be treated as
if his or her Employment has been terminated without Cause.  Except as provided
in Section 3(f), the Grantee shall receive payment of the amount determined
pursuant to this Section 3(e) within sixty (60) days of the date of the
Grantee’s Separation from Service.

 

(f)                                   Specified Employee. Notwithstanding the
date of payment specified by Section 3(b) or 3(e) above with respect to the
amount determined pursuant to such subsection, if the Grantee is a Specified
Employee on the date that he or she incurs a Separation from Service then, to
the extent required under Section 409A of the Code and the Treasury regulations
and other authoritative guidance issued thereunder (“Section 409A”), payment of
that amount shall not be made until the date which is six (6) months after the
date that he or she incurs a Separation from Service (the “Six Month Date”), or
as soon as administratively practicable thereafter that is within 30 days after
the Six Month Date.

 

For purposes of this Section 3(f), “Specified Employee” shall mean an Employee
for each twelve (12)-consecutive month period that begins on any April 1st and
immediately follows a calendar year during which such Employee was, at any time
during that calendar year (i) an officer of the Company or any Subsidiary having
annual compensation greater than $175,000 (as adjusted under
Section 416(i)(1) of the Code); (ii) a more than five-percent owner of the
Company or any Subsidiary; or (iii) a more than one-percent owner of the Company
or any Subsidiary having annual compensation from the Company and all
Subsidiaries of more than $150,000.  For this purpose, “annual compensation”
shall mean annual compensation as defined in Section 415(c)(3) of the Code,
which includes amounts contributed by the Company and all Subsidiaries pursuant
to a salary reduction agreement which are excludable from the Grantee’s gross
income under Section 125, 402(e)(3), 402(h)(1)(B), 408(p)(2)(A)(i), 457 or
403(b) of the Code, and elective amounts that are not includible in the gross
income of the Grantee by reason of Section 132(f)(4) of the Code.  For this
purpose, no more than 50 Employees (or, if lesser, the greater of three or ten
percent of the Employees) shall be treated as officers.  The constructive
ownership rules of Section 318 of the Code (or the principles of that section,
in the case of an unincorporated Subsidiary) shall apply to determine ownership
in each Subsidiary.

 

4.                                      Employment Relationship.  For purposes
of this Agreement, Employment shall have the meaning given to it in the Plan.

 

(a)                                 “Retirement” means Grantee’s Separation from
Service (as defined in Section 4 below) as a result of the Grantee’s termination
of Employment not for Cause on or after his or her Normal Retirement Age, but
not for reason of Grantee’s death, Disability, or within two years following a
Change in Control for Good Reason.

 

5

--------------------------------------------------------------------------------



 

(b)                                 “Normal Retirement Age” means the later of
(i) Grantee’s 65th birthday, or (ii) the date Grantee has credit for at least
twenty (20) years of employment as determined by the Committee.  The Committee,
in its discretion, may consider Grantee to have retired on or after Grantee’s
Normal Retirement Age if Grantee’s employment terminates after his or her 62nd
birthday but prior to satisfying the requirements specified in the preceding
sentence.

 

(c)                                  “Separation from Service” means “separation
from service” within the meaning of Section 409A from the Company and all of its
Subsidiaries.

 

Any question as to whether and when there has been a Separation from Service,
and the cause of any termination of Employment, shall be determined by the
Committee, in its discretion, and its determination shall be final, conclusive
and binding on the Grantee and all other interested persons.

 

5.                                      Nature of Grant.  In accepting this
Award, the Grantee acknowledges, understands and agrees that:

 

(a)                                 The Plan is established voluntarily by the
Company, it is discretionary in nature and it may be modified, amended,
suspended or terminated by the Company at any time to the extent permitted by
the Plan.

 

(b)                                 The grant of this Award is voluntary and
occasional and does not create any contractual or other right to receive future
grants of performance unit awards or other awards, or benefits in lieu of
performance unit awards or other awards, even if performance unit awards or
other awards have been granted in the past.

 

(c)                                  All decisions with respect to future grants
of Awards or other awards, if any, will be at the sole discretion of the
Company.

 

(d)                                 This Award and the Grantee’s participation
in the Plan shall not create a right to Employment or be interpreted as forming
an Employment or service contract with the Company or any of its Subsidiaries
and shall not interfere with the ability of the Company or any of its
Subsidiaries, as applicable, to terminate the Grantee’s Employment or service
relationship (if any) at any time.

 

(e)                                  The Grantee is voluntarily participating in
the Plan.

 

(f)                                   This Award and the amount payable pursuant
to this Award are not intended to replace any pension rights or compensation.

 

(g)                                  This Award and the amount payable pursuant
to this Award, and the income and value of same, are not part of normal or
expected compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments.

 

(h)                                 No claim or entitlement to compensation or
damages shall arise from forfeiture of this Award resulting from the Grantee
ceasing to provide Employment or other services to the Company or any of its
Subsidiaries (for any reason whatsoever, whether or not it is later found to be
invalid or in breach of employment laws in the jurisdiction where the Grantee is
employed or the terms of the Grantee’s employment agreement, if any).  In
consideration of the grant of this Award to which the Grantee is otherwise not
entitled, the Grantee irrevocably agrees, other than in the event of Company’s
breach of this Agreement, to (i) not institute any claim against the Company or
any of its Subsidiaries in connection with this Agreement, (ii) waive the
ability, if any, to bring any such claim, and (iii) release the Company and its
Subsidiaries from any such claim.  If, notwithstanding the foregoing, any such
claim is allowed by a court of competent jurisdiction, then, by participating in
the Plan, the Grantee shall be deemed irrevocably to have agreed not to pursue
such claim and agrees to execute any and all documents necessary to request
dismissal or withdrawal of such claim.

 

6

--------------------------------------------------------------------------------



 

(i)                                     Unless otherwise provided in the Plan or
by the Company in its discretion, this Award and the benefits evidenced by this
Agreement do not create any entitlement to have this Award or any such benefits
transferred to, or assumed by, another company, nor to be exchanged, cashed out,
or substituted for, in connection with any corporate transaction affecting the
Shares.

 

(j)                                    The following provisions apply only if
the Grantee is providing services outside the United States:

 

(i)                                     this Award and amount payable pursuant
to this Award are not part of normal or expected compensation or salary for any
purpose; and

 

(ii)                                  the Grantee acknowledges and agrees that
neither the Company nor any Subsidiary shall be liable for any foreign exchange
rate fluctuation between the Grantee’s local currency and the United States
Dollar that may affect the value of this Award or any amounts due to the Grantee
with respect to the settlement of this Award.

 

6.                                      Tax Withholding.  Awards under the Plan
will be subject to withholding as required by law.  To the extent that the
Grantee is subject to withholding of federal, state, or local income taxes
and/or other taxes or social insurance contributions imposed by the country of
residence or citizenship of the Grantee or the country or residence of the
Company or its Subsidiary which has the legal relationship of employer and
employee with the Grantee, or is obligated to the Company or any of its
Subsidiaries under the Company’s tax equalization or hypothetical tax policies
or specific agreements relating thereto (the “Employee Taxes”), the Grantee
shall, at such time as (i) the payment under this Award or other amounts
received pursuant to this Award first becomes includable in the gross income of
the Grantee for such Employee Taxes, or (ii) a withholding obligation arises for
the Company or any of its Subsidiaries with respect to this Award, as
applicable, pay to the Company or its designee, or make arrangements
satisfactory to the Committee or its designee regarding payment of, any and all
such Employee Taxes required to be withheld with respect to such income and, if
applicable, any amounts owed to the Company or its Subsidiaries under its tax
equalization or hypothetical tax policies or specific agreements relating
thereto.

 

Regardless of any action the Company or any of its Subsidiaries take with
respect to the Employee Taxes, the Grantee acknowledges that the ultimate
liability for all Employee Taxes is and remains the Grantee’s responsibility and
may exceed the amount actually withheld by the Company and a Subsidiary.  The
Grantee further acknowledges that the Company and its Subsidiaries (a) make no
representations or undertakings regarding the treatment of any Employee Taxes in
connection with any aspect of this Award, including, but not limited to, the
grant of or lapse of the restrictions on this Award and any waiver of the
forfeiture provisions applicable to this Award; and (b) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of this
Award to reduce or eliminate the Grantee’s liability for Employee Taxes or
achieve any particular tax result.

 

7

--------------------------------------------------------------------------------



 

Subject in each case to approval by the Committee or its designee and compliance
with all applicable law, the Grantee may elect to have any withholding
obligation of the Company or any Subsidiary satisfied, in whole or in part, by
(i) paying to the Company or a Subsidiary the amount of Employee Taxes in cash,
check or other cash equivalent; and/or (ii) having the Company withhold from any
amount payable under this Award or from any cash compensation payable to the
Grantee.

 

The Company may refuse to issue payment under this Award if the Grantee fails to
comply with the obligations in connection with Employee Taxes.

 

7.                                      Return of Proceeds.  If (a) the Grantee
engages in an activity that competes with the business of the Company or any of
its Subsidiaries within one (1) year after (i) the Grantee’s voluntarily
resignation or retirement from his or her position as an Employee, or (ii) his
or her status as an Employee was terminated by the Company or a Subsidiary for
Cause (either event constituting a “Termination” for purposes of this
Section 7), and (b) this Award held by the Grantee had vested and become payable
within one (1) year of the date of Termination; then the Grantee shall remit to
the Company, or its designee, within five (5) business days of receipt of
written demand therefor, an amount in good funds equal to the lump sum cash
payment received by the Grantee in settlement of this Award.

 

8.                                      Data Privacy.  The Grantee hereby
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of the Grantee’s personal data as described in this
Agreement and any other Award materials by and among, as applicable, the
Grantee’s employer, the Company and its Subsidiaries for the exclusive purpose
of implementing, administering and managing the Grantee’s participation in the
Plan.

 

The Grantee understands that the Company and the Grantee’s employer may hold
certain personal information about the Grantee, including, but not limited to,
the Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares or directorships held in the Company, details of all Awards,
canceled, exercised, vested, unvested or outstanding in the Grantee’s favor, for
the exclusive purpose of implementing, administering and managing the Plan
(“Data”).

 

The Grantee understands that Data will be transferred to Merrill Lynch and
Computershare or such other stock plan service providers as may be selected by
the Company in the future, which are assisting the Company with the
implementation, administration and management of the Plan.  The Grantee
understands that the recipients of Data may be located in the United States or
elsewhere, and that the recipients’ country (e.g., the United States) may have
different data privacy laws and protections than the Grantee’s country.  If the
Grantee resides outside the United States, the Grantee understands that the
Grantee may request a list with the names and addresses of any potential
recipients of Data by contacting the Grantee’s local human resources
representative.  The Grantee authorizes the Company, Merrill Lynch,
Computershare and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer Data, in electronic or other
form, for the sole purpose of implementing, administering and managing the
Grantee’s participation in the Plan.  The Grantee understands that Data will be
held only as long as is necessary to implement, administer and manage the
Grantee’s participation in the Plan.  If the Grantee resides outside the United
States, the Grantee understands that the Grantee may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Grantee’s local human
resources representative.  Further, the Grantee understands that he or she is
providing the consents herein on a purely voluntary basis.  If the Grantee does
not consent, or if the Grantee later seeks to revoke his or her consent, his or
her employment status or service and career with the Company and its
Subsidiaries will not be adversely affected; the only adverse consequence of
refusing or withdrawing the Grantee’s consent is that the Company would not be
able to grant the Grantee a Award or other equity awards or administer or
maintain such awards.  Therefore, the Grantee understands that refusing or
withdrawing his or her consent may affect the Grantee’s ability to participate
in the Plan.  For more information on the consequences of the Grantee’s refusal
to consent or withdrawal of consent, the Grantee understands that he or she may
contact his or her local human resources representative.

 

8

--------------------------------------------------------------------------------



 

9.                                      Electronic Delivery and Participation. 
The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means.  The Grantee
hereby consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.

 

10.                               Language.  If the Grantee has received this
Agreement or any other document related to the Plan translated into a language
other than English and if the meaning of the translated version is different
than the English version, the English version will take precedence.

 

11.                               Notices.  Notices delivered under this
Agreement shall be delivered to the Company at its principal office (Attention:
General Counsel and Secretary), and to the Grantee at such address as the
Grantee shall designate in writing to the Company.

 

12.                               Binding Effect and Interpretation.  This
Agreement shall be binding upon and inure to the benefit of any successors to
the Company or to the Grantee. In the event of conflict between this Agreement
and the Plan, the terms of the Plan shall control.  All undefined capitalized
terms used herein shall have the meaning assigned to them in the Plan.  The
Board or the Committee shall have the authority to construe the terms of this
Agreement, and such determinations shall be final and binding on the Grantee and
the Company and its Subsidiaries.  The Grantee may obtain a copy of the Plan on
the Merrill Lynch Benefits OnLine® website or by contacting the Corporate
Compensation Department in Houston.

 

13.                               Severability.  The provisions of this
Agreement are severable and if any one or more provisions are determined to be
illegal or otherwise unenforceable, in whole or in part, the remaining
provisions shall nevertheless be binding and enforceable.

 

14.                               Waiver.  The Grantee acknowledges that a
waiver by the Company of breach of any provision of this Agreement shall not
operate or be construed as a waiver of any other provision of this Agreement, or
of any subsequent breach by the Grantee or any other Grantee.

 

15.                               Governing Law.  This Agreement and all actions
hereunder shall be governed by and construed in accordance with the laws of
England and Wales, without regard to conflict of laws principles thereof.

 

16.                               Appendix.  Notwithstanding any provisions in
this Agreement, this Award shall be subject to any special terms and conditions
set forth in any Appendix to this Agreement for the Grantee’s country. 
Moreover, if the Grantee relocates to one of the countries included in the
Appendix, the special terms and conditions for such country will apply to the
Grantee, to the extent the Company determines that the application of such terms
and conditions is necessary or advisable in order to comply with laws of the
country where the Grantee resides or facilitate the administration of the Plan. 
The Appendix constitutes part of this Agreement.

 

9

--------------------------------------------------------------------------------



 

17.                               Imposition of Other Requirements.  The Company
reserves the right to impose other requirements on participation in the Plan, on
this Award and on any Shares received as payment under the Plan, to the extent
the Company determines it is necessary or advisable in order to comply with laws
of the country where the Grantee resides or facilitate the administration of the
Plan, and to require the Grantee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

 

18.                               Section 409A.  The Plan and this Agreement,
and the benefits provided hereunder, are intended to comply with Section 409A to
the extent applicable thereto, or with an exemption from the application of
Section 409A.  Notwithstanding any provision of the Plan or this Agreement to
the contrary, the Plan and this Agreement shall be interpreted and construed
consistent with this intent.  Notwithstanding the foregoing, the Company shall
not be required to assume any increased economic burden in connection therewith.

 

The Grantee consents to any amendment of this Agreement which the Company may
reasonably make in furtherance of such intention, and the Company shall promptly
provide, or make available to, the Grantee a copy of such amendment.  Further,
to the extent that any terms of the Agreement are ambiguous, such terms shall be
interpreted as necessary to comply with, or an exemption under, Section 409A
when applicable.

 

Although the Company and the Plan Administrator intend to administer the Plan
and this Agreement so that they will comply with the requirements of
Section 409A to the extent applicable, or with an exemption from the application
of Section 409A, neither the Company nor the Plan Administrator represents or
warrants that the Plan or this Agreement will comply with Section 409A or any
other provision of federal, state, local, or foreign law.  Neither the Company
or any of its Subsidiaries, nor their respective directors, officers, employees
or advisers, shall be liable to any Grantee (or any other individual claiming a
benefit through the Grantee) for any tax, interest, or penalties the Grantee may
owe as a result of participation in the Plan, and the Company and
its Subsidiaries shall have no obligation to indemnify or otherwise protect any
Grantee from the obligation to pay any taxes pursuant to Section 409A.  For
purposes of applying the provisions of Section 409A, each separately identified
amount to which a Grantee is entitled shall be treated as a separate payment.

 

[Appendix follows.]

 

10

--------------------------------------------------------------------------------



 

APPENDIX

 

PERFORMANCE GOALS

 

11

--------------------------------------------------------------------------------